NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 15a0276n.06

                                           No. 14-3648

                          UNITED STATES COURT OF APPEALS                             FILED
                               FOR THE SIXTH CIRCUIT                              Apr 14, 2015
                                                                             DEBORAH S. HUNT, Clerk
ELIAS GARCIA-LOPEZ,                                     )
                                                        )
       Petitioner,                                      )
                                                        )   ON PETITION FOR REVIEW
v.                                                      )   FROM THE UNITED STATES
                                                        )   BOARD OF IMMIGRATION
ERIC H. HOLDER, JR., Attorney General,                  )   APPEALS
                                                        )
       Respondent.                                      )
                                                        )
                                                        )


       BEFORE: SILER, COOK, and STRANCH, Circuit Judges.

       PER CURIAM. Elias Garcia-Lopez petitions this court for review of an order of the

Board of Immigration Appeals (BIA) dismissing his appeal from the denial of his application for

cancellation of removal. We dismiss the petition for lack of jurisdiction.

       Garcia-Lopez, a native and citizen of Mexico, entered the United States without

inspection in 1999. In 2010, after his arrest for a traffic offense, the Department of Homeland

Security served Garcia-Lopez with a notice to appear in removal proceedings, charging him with

removability as an alien present in the United States without being admitted or paroled. See 8

U.S.C. § 1182(a)(6)(A)(i).     Garcia-Lopez appeared before an immigration judge (IJ) and

conceded removability. Garcia-Lopez subsequently applied for cancellation of removal on the

basis that his removal would result in exceptional and extremely unusual hardship to his United

States citizen children. See 8 U.S.C. § 1229b(b)(1). After a hearing, the IJ denied Garcia-

Lopez’s application for cancellation of removal, finding that he had failed to meet his burden of
No. 14-3648
Garcia-Lopez v. Holder

proof: “The respondent has not provided evidence to establish his qualifying relatives would

suffer hardship that is substantially different from, or beyond that which would ordinarily be

expected from the removal of an individual with close family members remaining in the United

States.” (AR 58-59.) The IJ granted Garcia-Lopez’s alternate request for voluntary departure.

On appeal, the BIA agreed with the IJ that Garcia-Lopez had not demonstrated that his removal

would cause the requisite hardship to his children.

       This timely petition for review followed.       The respondent contends that we should

dismiss Garcia-Lopez’s petition for lack for jurisdiction. This court lacks jurisdiction to review

the discretionary denial of an application for cancellation of removal.                8 U.S.C.

§ 1252(a)(2)(B)(i).   We retain jurisdiction, however, to review “constitutional claims or

questions of law” as well as non-discretionary decisions. 8 U.S.C. § 1252(a)(2)(D); Aburto-

Rocha v. Mukasey, 535 F.3d 500, 502 (6th Cir. 2008).

       Garcia-Lopez asserts that we have jurisdiction because he is challenging the BIA’s legal

errors. In discounting the dire conditions in Mexico, Garcia-Lopez argues, the BIA failed to

follow its own precedent requiring consideration of the hardship factors in the aggregate. The IJ

gave “limited weight” to the conditions in Mexico because Garcia-Lopez asserted that his wife

and children would remain in the United States if he were removed.1 (AR 57.) On appeal, the

BIA assumed that Garcia-Lopez’s wife and children would accompany him to Mexico and,

citing his evidence about the violent conditions in Mexico, concluded that he had failed to

establish the requisite hardship to his children. (AR 4 (citing In re A-S-B-, 24 I. & N. Dec. 493,

497 (BIA 2008) (stating that the BIA “may review de novo whether the facts support a

       1
         Garcia-Lopez incorrectly states in his brief that he testified that his wife and children
would accompany him to Mexico. When the IJ pointed out that his written application indicated
that his wife and children would go with him to Mexico, Garcia-Lopez testified that they would
stay in the United States. (AR 124.)
                                               -2-
No. 14-3648
Garcia-Lopez v. Holder

conclusion that the hardship rises to the required level”)).) Garcia-Lopez’s argument that the

BIA did not take the conditions in Mexico into full consideration amounts to “a challenge to the

weighing of the evidence” that this court lacks jurisdiction to review. Ettienne v. Holder,

659 F.3d 513, 517 (6th Cir. 2011); see also Montanez-Gonzalez v. Holder, __ F.3d __, 2015 WL
1061985 (6th Cir. Mar. 12, 2015).

       Accordingly, we dismiss Garcia-Lopez’s petition for lack of jurisdiction.




                                              -3-